Citation Nr: 0324498	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  01-05 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for incontinence, 
status post total colectomy and ileostomy with subsequent 
ileostomy takedown and ileoanal anastomosis, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for a major 
depression, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1983.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In June 2000 the RO granted the veteran a 20 percent 
evaluation for ulcerative colitis, status post total 
colectomy and ileostomy with subsequent ileostomy takedown 
and ileoanal anastomosis, and a temporary total disability 
evaluation due to treatment of this condition.  In a November 
2000 notice of disagreement, the veteran's representative 
disputed the evaluation of this disability.  It was contended 
that a higher evaluation was warranted.  No reference was 
made to the temporary total disability evaluation.  
Consequently, this issue is not before the Board at this 
time.  A statement of case was issued in April 2001 and a 
timely substantive appeal was received in June 2001.

In February 2002 the RO granted entitlement to service 
connection for a major depression with assignment of a 30 
percent evaluation.  The veteran filed a notice of 
disagreement with the evaluation of this disorder in June 
2002, and submitted a timely substantive appeal to the 
January 2003 statement of the case regarding this issue in 
January 2003.  This issue is addressed in the remand section 
of this decision. 


In June 2002, the RO evaluated the veteran's incontinence, 
status post total colectomy and ileostomy with subsequent 
ileostomy takedown and ileoanal anastomosis, as 60 percent 
disabling.  In AB v. Brown, 6 Vet. App. 35 (1993) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  

Thus, the issue of an increased evaluation for incontinence, 
status post total colectomy and ileostomy with subsequent 
ileostomy takedown and ileoanal anastomosis, currently 
evaluated as 60 percent disabling, is before the Board at 
this time.  Based on the veteran's prior statements, the 
Board believes that the veteran may be satisfied with this 
evaluation, but this is not clear. 

The Board notes that the veteran's representative may be 
seeking to raise additional claims, though this is unclear.  
In September 2003, it was contended that the Board should 
consider providing the veteran with a 30 percent evaluation 
for ulcerative colitis.  The veteran's ulcerative colitis 
condition was evaluated as 10 percent disabling from August 
1983 to July 1999 and discontinued in August 2003 in order to 
provide him with a higher disability evaluation under another 
diagnostic code in June 2002.  

The difficulties the veteran had with this condition were 
considered within the 60 percent evaluation and will be 
considered by the Board at this time.  The veteran's 
incontinence, status post total colectomy and ileostomy with 
subsequent ileostomy takedown and ileoanal anastomosis, was 
found to be 60 percent disabling, providing the veteran 
additional compensation (as the disability changed, the 
evaluation was required to change).  

If the veteran does not agree with this finding, he may 
express his disagreement to the RO.  The RO, however, has not 
fully adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  



FINDING OF FACT

The veteran's service connected incontinence, status post 
total colectomy and ileostomy with subsequent ileostomy 
takedown and ileoanal anastomosis does not cause complete 
loss of sphincter control.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
incontinence of the bowel have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, and 4.114, Diagnostic Code 7332 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  

VA has issued final rules to amend adjudication regulations 
to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board has taken no 
development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) in this case.  Thus, the decision by the United 
States Court of Appeals for the Federal Circuit (CAFC) in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation regarding 
the claim for an increased evaluation for incontinence, 
status post total colectomy and ileostomy with subsequent 
ileostomy takedown and ileoanal anastomosis.  The record in 
this case includes examination reports, outpatient treatment 
records, and private medical records.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Moreover, in many letters from the RO to the veteran, along 
with several supplemental statements of the case, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to an increased 
evaluation.  The discussions in the June 2000 rating 
decision, April 2001 statement of the case, February 2002 
rating decision, February 2002 supplemental statement of the 
case, and June 2002 rating decision, and associated 
correspondence from the RO to the veteran have informed him 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  



The CAVC has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his or her claim and that 
no additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  


Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disability. 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disability requires a review of the veteran's entire medical 
history regarding that disability.  38 C.F.R. §§ 4.1, 4.2.  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 7332, as 60 percent disabled, for impairment of 
sphincter control.  A 60 percent rating requires extensive 
leakage and fairly frequent involuntary bowel movements.  The 
next higher, or 100 percent rating, requires complete loss of 
sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7322.

In reviewing the medical evidence, the Board is not persuaded 
that the veteran's disability has increased in severity to a 
level at which the assignment of a 100 percent rating is 
warranted.  The record contains no medical finding of 
complete loss of sphincter control.  The veteran's own 
statements do not support a finding that there has been 
complete loss of sphincter control.

While the veteran clearly has difficulties associated with 
his service-connected disability, this level of impairment is 
adequately recognized by the 60 percent rating assigned, 
which contemplates extensive leakage and fairly frequent 
involuntary bowel movements.  While the veteran's loss of 
sphincter control may be significant, it is not complete. 

Within the veteran's substantive appeal of February 2002, he 
indicated that his condition should be evaluated as 40 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7329 (resection of the large intestine).  At that time, based 
on the rating action of February 2002, the veteran was only 
evaluated as 30 percent disabled due to this condition.  As 
the veteran has been found to be 60 percent disabled due to 
this disorder, it would appear that he would be satisfied 
with the current evaluation.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  The highest possible evaluation 
the veteran could have received under 7329 is 40 percent.   

The evidence simply does not show that the criteria for a 
higher disability rating are met.  There is no probative, 
competent evidence of complete loss of sphincter control.  
The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the level of disability from impairment of sphincter control.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to a rating in 
excess of 60 percent for incontinence of the bowel.



ORDER

Entitlement to an evaluation in excess of 60 percent for 
incontinence, status post total colectomy and ileostomy with 
subsequent ileostomy takedown and ileoanal anastomosis, is 
denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

With regard to the claim of entitlement to an increased 
evaluation for a major depression, the Board believes that 
additional medical evidence is needed addressing the nature 
and extent of severity of the veteran's psychiatric 
disability associated with his depression.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and it implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

In view of the state of the record, further development, as 
specified below, is required.  


Accordingly, the case is REMANDED for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

2.  The VBA AMC should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his major 
depression.  After securing any necessary 
authorization from the veteran, the VBA 
AMC should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2)).

4.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran to ascertain the current nature 
and extent of severity of his service-
connected major depression.  

The claims file, copies of the criteria 
for rating psychiatric disabilities, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by major depression.  If there are other 
psychiatric disorders found, in addition 
to major depression, the examiner should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  

If a psychiatric disorder(s) other than 
major depression is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
major depression, and, if not so related, 
whether the veteran's major depression 
has any effect on the severity of any 
other psychiatric disorder.  All 
necessary special studies or tests are to 
be accomplished.  

Any social and industrial impairment 
should be specifically noted.  In this 
respect, the psychiatrist must identify 
the frequency and severity of all 
findings, as well as enumerate all 
symptomatology, particularly with respect 
to:

a)  The veteran's affect, speech, memory, 
judgment, abstract thinking, mood and 
impulse control;  

b)  The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c)  The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d)  The veteran's ability to adapt to 
stressful circumstances in a work or work 
like setting, and his ability to obtain 
and maintain employment;

e)  Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

Following evaluation, the examiner should 
furnish a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and Statistical 
Manual for Mental Disorders, in relation to 
the veteran's major depression.  



The examiner must include a definition of the 
numerical GAF score assigned, as it relates 
to the veteran's occupational and social 
impairment.  If the historical diagnosis of 
major depression changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.

Any opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Thereafter, the VBA AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC should 
review the requested examination report(s) 
and required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this remand 
and if they are not, the VBA AMC should 
implement corrective procedures.  The Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action required 
by the VCAA, Pub. L. No. 106-475 is 
completed.  

In particular, the VBA AMC should ensure that 
the new notification requirements and 
development procedures contained in sections 
3 and 4 of the Act (38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with and 
satisfied.

5.  After undertaking any development deemed 
essential in addition to that specified 
above, the VBA AMC should readjudicate the 
issue of entitlement to an evaluation in 
excess of 30 percent for major depression, 
and in so doing, document its consideration 
of the applicability of 38 C.F.R. 
§ 3.321(b)(1) (2002).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
provided.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for increased evaluation.  38 C.F.R. 
§ 3.655 (2002).  Moreover, the governing regulation provides 
that failure to report without good cause shown for any 
examination in connection with a claim for an increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



